290 S.W.3d 159 (2009)
Deborah CARUSO, Respondent,
v.
Harold Eugene HARMON, Appellant.
No. WD 70141.
Missouri Court of Appeals, Western District.
August 11, 2009.
Timothy R. Gerding, for Respondent.
Kenneth S. Clay, for Appellant.
Before: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM:
Harold Eugene Harmon appeals from a judgment in favor of Deborah Caruso on her petition for damages for assault and battery. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).